Exhibit 10.88
 
 
 


THIS SENIOR NOTE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE "ACT"), OR ANY STATE SECURITIES LAWS AND MAY NOT BE SOLD, OFFERED
FOR SALE, OR TRANSFERRED IN THE ABSENCE OF EITHER AN EFFECTIVE REGISTRATION
UNDER THE SECURITIES ACT OF 1933, AS AMENDED, AND APPLICABLE STATE SECURITIES
LAWS, OR AN OPINION OF COUNSEL FOR THE COMPANY THAT SUCH TRANSACTION IS EXEMPT
FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED, AND APPLICABLE
STATE SECURITIES LAWS.  INVESTORS SHOULD BE AWARE THAT THEY MAY BE REQUIRED TO
BEAR THE FINANCIAL RISKS OF THIS INVESTMENT FOR AN IN-DEFINITE PERIOD OF TIME. 
THE ISSUER OF THIS SECURITY MAY REQUIRE AN OPINION OF COUNSEL IN FORM AND
SUBSTANCE SATISFACTORY TO THE ISSUER TO THE EFFECT THAT ANY PROPOSED TRANSFER OR
RESALE IS IN COMPLIANCE WITH THE ACT AND ALL APPLICABLE STATE SECURITIES LAWS.
SENIOR NOTE
$150,000.00
Issue Date: June 21, 2017





Subject to the terms and conditions of this Senior Note (this "Note"), for value
received, OrangeHook, Inc., a Florida corporation (the "Borrower"), hereby
promises to pay to the order of Donald M. Miller (the "Lender"), the principal
sum of One Hundred Fifty Thousand dollars ($150,000.00) (the "Principal
Amount"), together with interest thereon accruing on and from the Issue Date
listed above until the entire Balance is paid, at an annual rate equal to ten
percent (10%).  Interest shall be calculated based on a 360-day year, compounded
annually, but in no event shall the rate of interest exceed the maximum rate, if
any, allowable under applicable law.  "Balance" means, at the applicable time,
the sum of all then outstanding principal of this Note, all then accrued but
unpaid interest and all other amounts then accrued but unpaid under this Note.
Borrower and Lender shall be bound by, all the terms, conditions and provisions
of the Participation and Repayment Priority Agreement (the "Participation
Agreement") entered into by the Borrower, Lender and certain other parties
thereto in connection with the purchase and sale of this Note.  All principal
and accrued and unpaid interest under this Note shall become due and payable on
the second anniversary of the Issue Date listed above (the "Maturity Date").
The following is a statement of the rights of Lender and the terms and
conditions to which this Note is subject and to which the Lender, by acceptance
of this Note, agrees:
1.       Payment.  The Borrower shall pay accrued interest to the Lender in cash
on a monthly basis.  Interest payments will made on or prior to the 5th day
following the end of each calendar month in which interest accrued.  The Balance
of this Note shall, on the Maturity Date, be payable in cash.  All payments on
account of principal and interest shall be made in lawful money of the United
States of America at the address of the Lender set forth in the Participation
Agreement, or such other address or pursuant to wire instructions as the Lender
may designate in writing to the Borrower.
2.       Prepayment.  Borrower may prepay this Note, including outstanding
principal and interest, at any time without penalty or premium.
 
 
 
- 1 -

--------------------------------------------------------------------------------

 
 
 
3.       Application of Payments.  All payments will be applied first to the
repayment of accrued fees and expenses under this Note, then to accrued interest
until all then outstanding accrued interest has been paid in full, and then to
the repayment of principal until all principal has been paid in full.  Any
payments in excess of the aggregate Balance of the Note shall be returned to
Borrower.
4.       New Note.  Upon receipt of evidence reasonably satisfactory to the
Borrower of the loss, theft, destruction or mutilation of the Note, the Borrower
will issue a new Note, of like tenor and amount and dated the date to which
interest has been paid, in lieu of such lost, stolen, destroyed or mutilated
Note, and in such event the Lender agrees to indemnify and hold harmless the
Borrower in respect of any such lost, stolen, destroyed or mutilated Note.
5.       Events of Default.  Each of the following shall constitute an "Event of
Default" hereunder:
 
       (a)        The Borrower shall fail to pay any principal, interest or
other amount payable hereunder on the applicable due date and such failure
continues for thirty (30) days after written notice to the Borrower;

 
       (b)       The Borrower shall (i) voluntarily terminate operations or
apply for or consent to the appointment of, or the taking of possession by, a
receiver, custodian, trustee or liquidator in respect of the Borrower or of all
or a substantial part of the assets of the Borrower, (ii) admit in writing its
inability, to pay debts as the debts become due, (iii) make a general assignment
for the benefit of its creditors, (iv) commence a voluntary case under the
Federal Bankruptcy Code (as now or hereafter in effect), (v) file a petition
seeking to take advantage of any other law relating to bankruptcy, insolvency,
reorganization, winding-up, or composition or adjustment of debts, (vi) fail to
controvert in a timely and appropriate manner, or acquiesce in writing to, any
petition filed against it in an involuntary case under the Federal Bankruptcy
Code or applicable state bankruptcy laws or (vii) take any corporate action for
the purpose of effecting any of the foregoing; or

 
       (c)       Material default in the performance of any other material
obligation under this Note or the Participation Agreement and such failure
continues for thirty (30) days after written notice to the Borrower.

If any Event of Default shall occur, then, at any time thereafter while such
Event of Default is continuing, the Lender by written notice to the Borrower may
declare the entire unpaid principal amount of this Note, together with all
accrued and unpaid interest thereon, to be due and payable immediately.
6.       Unsecured Indebtedness.  This Note represents general, unsecured
obligations of the Borrower and will rank on parity with all other unsecured
indebtedness of the Borrower; provided, however, this Note will be subject to
the repayment priority and other terms and conditions set forth in the
Participation Agreement.
7.       Governing Law.  This Note is made in and shall be interpreted and
enforced in accordance with the internal laws of the State of Minnesota without
giving effect to its principles or provisions regarding choice of law. 
Jurisdiction and venue of any litigation arising out of this Note will be
exclusively in the Hennepin County District Court of the State of Minnesota or
the United States District Court for the District of Minnesota located in
Minneapolis, MN.  Borrower and Lender submit to the personal jurisdiction of
such courts and waives any argument that either such court is an inconvenient
forum.
 
 
 
- 2 -

--------------------------------------------------------------------------------

 
 
 
8.       Usury.  In the event any interest is paid on this Note which is deemed
to be in excess of the then legal maximum rate, then that portion of the
interest payment representing an amount in excess of the then legal maximum rate
shall be deemed a payment of the Principal Amount and applied against the
Principal Amount of this Note.
9.       Collection Expenses.  The Borrower further agrees to pay all expenses,
including reasonable attorneys' fees, incurred by the holder of this Note in
endeavoring to collect any amounts payable hereunder which are not paid when
due.
10.       Waiver.  Borrower hereby waives presentment, protest, demand for
payment, notice of dishonor, and any and all other notices or demands in
connection with the delivery, acceptance, performance, default, or enforcement
of this Note.
11.       Severability.  The invalidity or unenforceability of any provision
hereof shall in no way affect the validity or enforceability of any other
provision.
12.       Notices.  All notices and demands under this Note will be in writing
sent by United States mail, registered or certified postage prepaid, or by a
reputable overnight courier service (such as Federal Express), with such notice
addressed to the recipient at the recipient's address set forth in the
Participation Agreement. Such notices will be effective three days after deposit
in the United States mail as provided above or upon delivery by reputable
overnight courier service as indicated in the records of such service.
13.       Assignment.  This Note, and the rights and obligations hereunder, are
not assignable by the Lender without the prior written consent of the Borrower.
14.       Headings.  All references in this Note to sections, paragraphs,
exhibits and schedules shall, unless otherwise provided, refer to sections and
paragraphs hereof and exhibits and schedules attached hereto, all of which
exhibits and schedules are incorporated herein by this reference.


 
 
 
 
 [Signature page follows]
 
 
 
- 3 -

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the undersigned has caused this instrument to be executed by
its duly authorized officers as of the date first above written.


OrangeHook, Inc.
 


By: /s/ David Carlson                                                       
Name:  David Carlson
Title:    Chief Financial Officer






ACKNOWLEDGEMENT BY LENDER:
 






By: /s/  Donald M. Miller                                                    
    Donald M. Miller










 
 
 

 
 
- 4 -